Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 10, 2019

                                      No. 04-19-00630-CV

                 IN THE INTEREST OF A.O.G. AND A.J.G., CHILDREN,

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02451
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        On October 2, 2019, we ordered appellant to file, by October 14, 2019, a response
presenting a reasonable explanation for failing to file the notice of appeal in a timely manner.
On October 8, 2019, appellant filed a Motion to Extend Time to File Appeal, which we construe
as a sufficient response. Accordingly, we deem the notice of appeal as timely filed.

        At this time, the reporter’s record, which was due September 23, 2019, has not been
filed. On October 8, 2019, the court reporter filed a notification of late record, requesting an
extension until October 16, 2019 to file the record. After consideration, we GRANT the court
reporter’s request and ORDER the court reporter to file the record by October 16, 2019. The
court reporter is reminded that in accelerated appeals involving the termination of parental rights,
appellate courts may not grant more than 30 days cumulatively with regard to extensions of time
for the reporter’s record. TEX. R. APP. P. 28.4(b).



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2019.


                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk